Citation Nr: 0034094	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  00-16 214A	)	DATE
	)
	)


THE ISSUE

Whether the January 4, 1978, decision wherein the Board of 
Veterans' Appeals denied entitlement to an increased 
(compensable) rating for hiatal hernia should be reversed or 
revised on the basis of clear and unmistakable error (CUE). 


(The issue of entitlement to an effective date earlier than 
June 30, 1995, for a 10 percent disability rating for hiatal 
hernia is the subject of a separate decision.)



REPRESENTATION

Moving Party Represented by:  Cindy B. Smith, Attorney at Law


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel



INTRODUCTION

The veteran had active military service from June 1972 to 
June 1976.

The Board of Veterans' Appeals (the Board) notes that the 
veteran has challenged the Board's January 1978 decision on 
the grounds of CUE.  38 U.S.C.A. §§ 5109A and 7111 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 20.1400 (2000), 20.1403 (1999); 
VAOPGCPREC 01-98.  These new statutory and regulatory 
provisions permit a claimant to demand review by the Board to 
determine whether CUE exists in an appellate decision 
previously issued by the Board, with a right of judicial 
review of such determinations.

In August 2000 the veteran through his attorney presented 
argument directed to CUE that met essential elements of a 
formal motion in support of revision of the January 1978 
Board decision of the basis of CUE.  In response to this 
presentation, the Board in October 2000 advised the veteran 
and his attorney of the docket number assigned to the motion.  


FINDINGS OF FACT

1.  In a decision dated January 4, 1978, the Board affirmed a 
RO decision that denied an increased (compensable) disability 
rating for hiatal hernia.

2.  The facts as they were known at the time of the Board 
decision of January 4, 1978, were correct and it has not been 
shown otherwise.

3.  The statutory and regulatory provisions extant at the 
time of the Board decision of January 4, 1978, were correctly 
applied and it has not been shown otherwise. 




CONCLUSION OF LAW

The decision of January 4, 1978, wherein the Board denied 
entitlement to a compensable disability rating for hiatal 
hernia did not contain CUE.  38 U.S.C.A. §§  5109A, 7104, 
7111 (West 1991 & Supp. 1999); 38 C.F.R. §§ 20.1400, 20. 1403 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran's service medical records showed a normal abdomen 
was found on a November 1975 examination for separation.  It 
was noted that frequent indigestion due to eating habits was 
treated with medication.  A hospitalization early in 1976 was 
principally for postoperative inguinal hernia nerve 
entrapment, but on account of hematemesis peptic ulcer was to 
be ruled out.  An upper gastrointestinal series was read as 
showing hiatal hernia with reflux and he was given Maalox and 
antacids.   

The veteran's initial VA compensation application received in 
June 1976 referred to hiatal hernia.  On the initial VA 
medical examination he told the examiner that hiatal hernia 
was found at one time and that certain foods upset his 
stomach and antacids relieved that this.  The examiner said 
that he did not give any of the classical symptomatology of 
hiatal hernia.  He did not have a gastrointestinal series 
scheduled with this examination. 

After the veteran's representative inquired about the status 
of the hiatal hernia claim, the RO in September 1976 denied 
service connection on the basis that a problem or diagnosis 
of hiatal hernia was not shown in the service medical 
records.  The veteran disagreed by informing the RO that in 
1976 he was told he had a hiatal hernia and that he currently 
took medication prescribed for it.  The private medical 
evidence he submitted late in 1976 in response to the RO 
letter did not mention hiatal hernia.  The RO advised him 
that an examination was being scheduled.

On a VA examination completed in early 1977, the veteran 
complained of periodic severe heartburn that made it 
difficult to sleep.  The examiner said that the veteran did 
not present a clear history of any regurgitation but he did 
say that certain foods caused epigastric distress.  The 
veteran reportedly did not take any special precautions such 
as raising the head of his bed, but that he gave rather 
peculiar piece of symptomatology when he said that his chest 
itched and that scratching this gave some relief from his 
digestive problem.  The examiner reported that the veteran 
showed no sign of malnutrition, that his musculature was very 
good and his cardiovascular system well within normal limits.  
The examiner said that no point tenderness in the abdomen was 
palpated, that there were normal bowel sounds and no 
enlargements observed.  An upper gastrointestinal series was 
read as normal except for a sliding hiatal hernia with no 
evidence of reflux.  The pertinent diagnosis entered after 
review of the radiology report was sliding hiatus hernia 
without reflux.  

The veteran's response to another RO letter early in 1977 
asking for medical information did not add anything to his 
previous correspondence.  The RO received duplicate service 
medical records for the 1976 admission from the service 
department and the veteran.   

The RO in May 1977 granted service connection for hiatal 
hernia without reflux and rated the disability noncompensable 
(0 percent) under Diagnostic Code 7346 criteria.  The next 
month the veteran was notified by letter and he filed a 
notice of disagreement with the noncompensable rating wherein 
he referred to the service medical records.  The 
representative through a separate letter also provided him 
with a copy of the VA rating criteria for hiatal hernia.  In 
a letter to a Member of Congress he stated the evidence 
submitted should grant a 60 percent rating.  In another 
letter to VA the veteran enclosed a record of VA 
hospitalization in January 1977 that did not mention hiatal 
hernia. 

The veteran provided copies of prescription medication labels 
showing he was given Mylanta in March 1976, an unnamed 
medication for his stomach in September 1976 and Gaviscon in 
April 1977.  In his substantive appeal, he said he began to 
receive medication from VA for his hiatal hernia in April 
1977 and prior to that he received medication from a 
university health service and the military.  He said that he 
did not have weight loss because of being upset about the 
matter, which made him eat constantly.  He wrote in August 
1977 that he was a college student and that it was difficult 
for him to find night work because of his hernias.  

The representative argued to the Board that the symptoms of 
epigastric distress and reflux the veteran experienced and 
use of antacids supported an increased rating.  It was argued 
that the Board should consider an extraschedular rating as an 
alternative basis for increase.  The local representative 
questioned the VA examiner's interpretation of information 
from the veteran and the examination.  The representative at 
the RO said that the veteran was given the VA rating criteria 
so he could see the criteria that must be met for the 
specific percentages of his disability. 

The Board issued a decision on January 4, 1978, that denied 
entitlement to a compensable rating for hiatal hernia.  The 
Board found that primarily mild characteristic symptoms and 
no objective clinical evidence of reflux manifested the 
hiatal hernia.  In discussing the evidence, the Board noted 
that the fact pattern was not so unusual as to warrant rating 
on an extraschedular basis.  The Board decision referred to 
the two VA examinations, the prescribed medication and the 
interpretation of the veteran's self-reported history.  


Analysis

The Board recognizes that a CUE motion is not a claim or 
application for VA benefits.  Therefore, duties associated 
with such claims or applications are inapplicable, including 
notification under 38 U.S.C.A. § 5103(a) of the existence of 
evidence that might complete a claimant's application for 
benefits; the requirements of well-groundedness; and VA's 
duty to assist in the development of such claims.  38 C.F.R. 
§ 20.1411 (c) and (d).  

In addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b) nor the provisions of reopening claims on 
the grounds of new and material evidence under 38 U.S.C.A. 
§ 5108 apply to CUE motions.  38 C.F.R. § 20.1411 (a) and 
(b).  A CUE motion is not an appeal and, with certain 
exceptions is not subject to the provisions of 38 C.F.R. 
Parts 19 and 20 which relate to the processing and 
disposition of appeals.  38 C.F.R. § 20.1402.

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board, on its own motion, or by a party to 
that decision.  38 C.F.R. § 20.1400.  A party that disagrees 
with the Board's denial of a motion for revision based on CUE 
in a prior Board decision can appeal that determination to 
the Court.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 
20.1409(d).  The basic regulatory framework for the Board 
review of CUE motions was substantially affirmed recently.  
See Disabled American Veterans v. Gober, No. 99-7061 (Fed. 
Cir. Dec. 8, 2000).

It is recognized that nothing in the recent changes is 
intended or should be construed to apply to claims involving 
CUE in an RO decision under 38 C.F.R. § 3.105(a) (1999) or 
new section 5109A of title 38 United States Code, that have 
not been subsumed by Board decisions.  

In this case, the veteran argues, in essence, that in its 
January 1978 decision the Board committed CUE when it failed 
to grant a compensable rating for the veteran's hiatal 
hernia.  

Specifically, the veteran argues that the Board's finding of 
"no objective clinical evidence of reflux" failed to 
consider evidence of record, which indicated reflux, 
substernal arm and shoulder pain and heartburn, and 
constituted CUE.  Veteran argues that the Board failed to 
consider the service medical records that showed hiatal 
hernia with reflux and had it done so the outcome would have 
been materially different.  Veteran argues further that the 
Board failed to discuss the significance of the medication 
taken for heartburn.  It is argued that this evidence should 
have demonstrated a condition of persistently recurrent 
epigastric distress with dysphagia that was sufficient to 
support a 10 percent rating.  The veteran does not argue that 
any applicable law or regulation was misapplied or ignored.

The Board notes that the RO rating decision in May 1977 that 
was appealed and led to the Board decision of January 1978 
was subsumed by the Board's January 1978 decision.  See, 
Donovan v. West, 158 F.3d 1377 (Fed.Cir. 1998) and VAOPGCPREC 
14-95 (O.G.C. Prec. 14-95).  

Importantly, the provisions of 38 U.S.C.A. § 7111; 38 C.F.R. 
§ 20.1403 pertain to what constitutes clear and unmistakable 
error and what does not.

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error. It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied. 

(b) Record to be reviewed.  (1) General.  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made. 

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new medical 
diagnosis that ''corrects'' an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.  

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 
8 Vet. App. 92, 95 (1995). 

The veteran does not argue that evidence was available but 
not obtained.  Thus the "correct facts" were available to 
the Board in 1978.  The facts as they were known at the time 
of the Board's January 1978 decision revealed that during 
active duty the veteran was found to have hiatal hernia with 
reflux in March 1976, and given antacids and Maalox.  
Following his separation from active duty, the record 
contains two VA compensation examinations that collectively 
did not confirm reflux or include an examiner's objective 
assessment indicating any appreciable symptoms of hiatal 
hernia.  There was also a 1977 VA hospitalization that did 
not mention hiatal hernia and a record of contemporaneous 
private medical treatment that was also pertinently 
unremarkable.  

The veteran does not argue that the law as it existed was 
improperly applied to the facts of the veteran's case in the 
1978 Board decision.  The rationale for the January 4, 1978, 
Board decision has been reported previously.  Clearly, the 
decision was supported by and consistent with the evidence 
then of record. 

The Board recognizes that CUE is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied. 

The Board must point out that from the veteran's arguments of 
error of fact as cited above, whether applied either 
specifically or collectively to the correct facts as known 
before the Board in January 1978, the inescapable conclusion 
remains that the overall result is not shown to be manifestly 
different from that reached by the Board in January 1978.  
The veteran and his attorney argue that what was "known" 
compelled a favorable decision in 1978.  The Board must 
observe that what was  "known" did not confirm reflux after 
the examination in military service or indicate other symptom 
combinations to compel the conclusion that hiatal hernia 
warranted a compensable rating.  

For example, the rating schedule provided the 30 percent 
rating for hiatal hernia characterized by persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating was available where two or more of the 
symptoms for the 30 percent evaluation of less severity were 
present.  Since the rating scheme did not include 
noncompensable evaluation criteria, the provisions of 
38 C.F.R. § 4.31 would apply in the situation where the 10 
percent criteria were not more nearly approximated by the 
evidence.  The Board must rely on the schedular criteria in 
evaluating a disability.  

The Board considered the pertinent documentary evidence to be 
the VA examination reports.  The relevant document claimed to 
have been overlooked was a service medical record reporting 
hiatal hernia with reflux.  It appears that the Board took a 
careful approach in evaluating the disability with the rating 
criteria in mind and chose the more recent comprehensive 
examinations as indicative of the overall level of 
disability.  The attorney argues the significance of the 
medication and the veteran's complained-of symptoms.  
However, the VA examiners took the veteran's history into 
account and they did not find the complained of symptoms 
linked to hiatal hernia appreciable in view of the objective 
narrative on two examinations several months apart.  Further, 
it is not shown how the complained-of omissions in the 
Board's analysis compelled a 10 percent rating under the 
applicable criteria.  In essence, the veteran's attorney 
asked for a different interpretation of evidence than was 
given by medical professionals who were competent to 
interpret the significance of complained of symptoms.  

The argument for CUE, in essence, focuses on the 
interpretation of the evidence.  The correct facts as stated 
in this case as they were known to the Board in January 1978, 
lack evidence of an error such that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  The Board must 
advise the veteran that any argument based upon disagreement 
as to how the relevant facts were weighed or evaluated, that 
is, a "misinterpretation of facts," does not rise to the 
level of CUE as that term has come to be defined.  Overall, 
the Board finds that the criteria for CUE existing in the 
prior final Board decision of January 4, 1978 have not been 
met.

The Board points out that when each of the veteran's 
arguments of error of as cited above, are applied either 
specifically or collectively to the correct facts as known to 
the Board in January 1978, the inescapable conclusion is that 
the overall result is not shown to be manifestly different 
from that reached by the Board in January 1978.  In reviewing 
the medical evidence that the veteran and his attorney argue 
compelled a favorable decision in 1978, the Board must 
observe that no medical record on file suggested that the 
veteran's hiatal hernia was manifested by appreciable 
symptoms after service.  This evidence the Board chose to 
weigh greater in determining the appropriate rating rather 
than a service medical record nearly two years earlier. 

The Board considered pertinent documentary evidence.  If a 
relevant document were overlooked as contended, it is not 
shown that overall the record compelled the Board to grant a 
compensable rating in January 1978 or that decisive weight 
should have been given to the 1976 military report verus the 
comprehensive VA evaluation after service that was 
supplemented by other VA and private records.  

Based on the above, the undersigned concludes that the moving 
party has not set forth specific allegations of error, of 
either fact or law, which would warrant a finding of CUE.  
The contentions, at best, amount to a disagreement with the 
outcome of the 1978 decision. 


ORDER

There was no CUE in the January 4, 1978, decision wherein the 
Board denied entitlement to an increased (compensable) rating 
for hiatal hernia and, accordingly, the motion for revision 
or reversal of the January 1978 Board decision on the grounds 
of CUE is denied. 



		
	Heather J. Harter
Acting Veterans Law Judge
Board of Veterans' Appeals




 

